internal_revenue_service number release date index number ramon f rolf jr currie kendall polasky meisel plc eastman avenue midland mi in re f roland sargent trust department of the treasury washington dc person to contact mayer r samuels id no telephone number refer reply to cc psi b04 - plr-101145-03 date july legend donor trust trust a date date date date daughter daughter corporate trustee a b c d e f state county court state law dear mr rolf f roland sargent f roland sargent trust u a d date ein trust created for the benefit of francesanna sargent and descendants pursuant to paragraph section b of the f roland sargent trust u a d date date date date date francesanna sargent margaret mary keeler cb wealth management na michigan saginaw county michigan probate_court michigan house bill no sn enacted date this is in response to your date letter and other correspondence requesting a ruling concerning the income and generation-skipping_transfer_tax gst consequences of a proposed modification of paragraph of trust plr-101145-03 you have requested the following rulings the proposed modification of paragraph of trust converting trust a from an income-only trust to a total_return_trust will not cause distributions from or the termination of trust a to become subject_to the generation-skipping_transfer gst tax under sec_2601 of the internal_revenue_code capital_gains realized from the sale of trust a assets and paid to the income_beneficiary of trust a pursuant to the proposed amendment to the trust agreement will be allocated to distributable_net_income and taxed to the income_beneficiary of trust a rather than to trust a in accordance with sec_643 the proposed conversion of trust a from an income-only trust to a total_return_trust will not result in a sale and exchange under sec_1001 with respect to the income_beneficiary daughter the facts submitted are as follows trust was created by donor pursuant to an agreement dated date the agreement was amended and restated as of date donor died on date before date at which time trust became irrevocable no amendments or modifications have been made to trust since the date amendments daughter and corporate trustee currently serve as co-trustees of the trust paragraph of trust provides that the donor shall have the right at any time and from time to time during his lifetime by instrument in writing delivered to the trustee to alter amend or revoke trust either in whole or in part provided however that if altered or amended the duties powers and responsibilities of the trustee shall not be substantially increased without the consent of the trustee in case of revocation the property held in the trust or that portion as to which the agreement is revoked is to be delivered to the donor by the trustee or distributed in accordance with donor’s written instructions paragraph provides in part that upon the death of donor the assets then constituting the trust together with any other_property which may be added to the trust under donor’s will or by any other person in any manner is to be held by the trustee in further trust paragraph section b provides that the trust assets are to be divided into two trust portions one portion consisting of a of the assets is to be held in a separate trust plr-101145-03 referred to as trust a for the benefit of donor’s daughter daughter if she is then surviving for her lifetime the other portion consisting of b of the assets is to be held in a separate trust trust b for the benefit of donor’s daughter daughter if she is then surviving for her lifetime paragraph provides that trust a for the benefit of daughter shall be administered as follows the net_income from this trust fund is to be paid to daughter during her lifetime at convenient times but at least quarter-annually the trustee is expressly prohibited from invading trust principal paragraph section c provides that upon the death of daughter or if she fails to survive donor the assets remaining in trust are to be divided into as many portions of substantially equal value as there are children of daughter then surviving or deceased children of daughter with issue then surviving with the share of such issue to equal one portion the portions for the children of daughter shall be held in separate trusts pursuant to the provisions of paragraph of trust and each portion set_aside for the issue of a deceased child of daughter shall be paid outright to the issue by right of representation paragraph provides that each trust for a child of daughter shall be administered as follows the trustee shall pay to each child of daughter for whom a_trust fund is established the net_income from the trust fund at convenient times but at least quarter-annually during the continuance of the trust paragraph section b provides that principal invasion is not to be encouraged however the trustee may invade principal upon proof of real need with the trustee to keep in mind donor’s expressed intent to preserve principal wherever possible paragraph section c provides that upon a child of daughter attaining the age of years the trustee shall distribute to such child all of the then remaining assets of his her trust fund paragraph section d provides in relevant part that in the event of the death of a child of daughter before attaining the age of years the trustee is to distribute the assets as follows in the event there is issue then surviving of such deceased child then to such issue by right of representation in the event there is no issue then surviving of such deceased child but there is issue of donor then surviving then to such issue by right of representation plr-101145-03 paragraph section b provides that the trustee shall have the power to retain in its absolute discretion and for such period of time as the trustee deems advisable any and all investment and other properties transferred to trust without liability for any loss incurred by reason of the retention of such investments or properties provided however the trustee shall invest c of the trust principal in equities where there is a likelihood of appreciation and d or less in government bonds or their equivalent daughter as co-trustee of trust petitioned county court requesting the modification of paragraph of trust governing the administration of trust a under paragraph as modified the trustee will pay daughter annually a unitrust_amount equal to f of the average of the fair_market_value of the total trust a assets as of the close of the most recent calendar_year and the close of the previous two calendar years if in any year the net_income generated by the trust a assets exceeds the unitrust_amount the excess_amount is to be paid to daughter the unitrust_amount is to be paid first from income then from short-term_capital_gains then from long-term_capital_gains then to the extent necessary from principal each of the interested parties was given proper notice of the petition to the county court and each party consented in writing to the proposed modification the county court issued an order dated date approving the modification subject_to receipt of a favorable ruling from the internal_revenue_service sec_104 of state law generally provides that subject_to certain exceptions a fiduciary may adjust between income and principal to the extent the fiduciary considers necessary if the fiduciary invests and manages the estate assets as a prudent investor the terms of the trust describe the amount that may or must be distributed to a beneficiary with reference to the trust’s income and the fiduciary determines that such adjustment is necessary to fulfill his duty to administer the trust impartially law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however plr-101145-03 under section b a of the tax reform act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where a_trust that is in this case the proposed modification of paragraph of trust will not result in a shift of any beneficial_interest in trust a to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the conversion further the proposed modification will not extend the time for vesting of any beneficial_interest in trust a beyond the period provided for in the original trust accordingly based on the plr-101145-03 facts submitted and representations made we conclude that the proposed modification of trust a will not cause distributions from or the termination of trust a to become subject_to the gst under sec_2601 ruling sec_643 of the code defines the term distributable_net_income ' as the taxable_income of a_trust with certain modifications under sec_643 gains from the sale_or_exchange of capital assets are excluded from distributable_net_income to the extent those gains are allocated to corpus and are not either a paid credited or required to be distributed to any beneficiary during the year or b paid permanently set_aside or to be used for charitable purposes under sec_643 losses from the sale of capital assets are also excluded except to the extent those losses are taken into account in determining the amount of capital_gains that are paid credited or required to be distributed to any beneficiary during the year sec_1_643_a_-3 of the income_tax regulations provides generally that gains from the sale_or_exchange of capital assets are ordinarily excluded from distributable_net_income and are not considered paid credited or required to be distributed to any beneficiary unless they are i allocated to income under the terms of the governing instrument or local law by the fiduciary on its books or by notice to the beneficiary ii allocated to corpus and actually distributed to the beneficiaries during the taxable_year or iii utilized pursuant to the terms of the governing instrument or the practice followed by the fiduciary in determining the amount that is distributed or required to be distributed accordingly we conclude that capital_gains that are distributed to the income_beneficiary will constitute distributable_net_income under sec_643 ruling sec_61 provides that gross_income includes gains derived from dealings in property under sec_1_61-1 of the income_tax regulations gross_income means all income from whatever source derived unless excluded by law gross_income includes income in any form whether in money property or services under sec_1001 gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1_1001-1 the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied the administration of a_trust in conformance with applicable state law that in accordance with the power_of_attorney on file with this office a copy of this plr-101145-03 permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be treated as a taxable_exchange for federal_income_tax purposes by either the trust or the beneficiaries because state law provides the trustee the power to administer trust a in the same manner as proposed in the modification the modification is not treated as an exchange of trust interests by the beneficiaries or the trust letter is being sent to the taxpayer and to the taxpayer’s other authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes _________________________ george l masnik branch chief branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely yours
